DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claims 1, 9, 11 and 19-20 objected to because of the following informalities:  
-- CPU -- is abbreviated in claims 1, 11 and 20. 
-- MMU -- is abbreviated in claims 9 and 19. 
Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because of following:
-- CPU -- is abbreviated in the abstract.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
-- CPU -- is abbreviated in specification ¶ 0002.  
Same description for different drawings ¶ 0012 for fig. 7, ¶ 0016 for fig. 9.
Appropriate correction is required.


Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show following as described in the specification:

i.	Missing “thread AF in thread queue 710"  as described in ¶ 0076.  
ii.	Missing “core B” as described in ¶ 0077.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

-- CPU socket data -- recited in the independent claims. Specification doesn’t describe either the CPU socket data or CPU socket in such a way as to enable one skilled in the art to make and /or use the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following terms lack proper antecedent basis:
-- the group -- in claim 2 line 2.

The following claim language is not clearly understood:
Claim 1 line 2 recites “CPU socket data” without clearly reciting what constitutes the CPU socket data. It is also unclear if the CPU socket is referring to physical socket/connections or software based connection/threads associated with the CPU.

Claim 1 recites “based on CPU socket data….generating thread handles…ordering the plurality of thread handles”. It is unclear what is the dependency between generating/ordering thread handles to the CPU socket data (i.e. if the generation of thread handles is dependent on the CPU socket data and also if the ordering the thread handles is also dependent on the CPU socket data).

Claim 1 line 7 recites “shared memory”. It is unclear if the memory is shared among what e.g. threads, user space, CPUs, cores.

Claim 2 recites “latency between the first core and other cores. It is unclear if the latency between the cores is for the communication/transfer of information between the cores or processing latency of the core itself. It is further unclear if the “ordering” is based on the latency or cache locality as recited in claim 2 or based on the CPU socket data as recited in claim 1 or latency and cache locality is the CPU socket data.

Claims 11, 20 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
		Claim 1 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 11 recites non-transitory medium”, which falls within the “manufacture” category of 35 U.S.C. § 101. Claim 20 recites a node comprising: … memory; plurality of cores, which falls within the “machine” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
[i]	obtaining, by a user space file system, CPU socket data; and 
[ii]	based on CPU socket data:
[iii]	generating a plurality of thread handles for a plurality of cores;
[iv]	ordering the plurality of thread handles, in the thread queue, for a first core of the plurality of cores, and
[v]	saving the thread queue to a region of shared memory.

The overall process described by steps [ii]-[v] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii]-[v] recite the abstract concept of [m]ental processes.” Id.
For example, steps [ii], recites “based on the CPU socket data, generating and ordering a plurality of thread handles and saving the thread queue into shared region,”  which is a combination of observation, evaluation, judgement and opinion and therefore is mental process abstract idea.
Thus, claim 1 recites a judicial exception. For these same reasons, claim 11 and claim 20 also recites judicial exception.

Step 2A, Prong Two
Because claims 1, 11 and 20 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites following steps: [i] obtaining, by a user space file system, CPU socket data.

The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, step [i] recites “obtaining, by a user space file system, CPU socket data”,  which is data/information gathering activity and is insignificant extra solution activities. Therefore, step [i]  may not be considered inventive and/or doesn’t integrate the abstract idea into practical application. Claim 11 recites non-transitory computer readable medium comprising instructions which, when executed by a computer processor, enables the computer processor to perform a method as 1. The additional claim elements of claim 11 i.e. processor executing instruction stored in the non-transitory computer readable medium, are generic computing components and may not be considered inventive and therefore doesn’t integrate the abstract idea into the practical application. Similarly, claim 20 recites additional claim elements including node, user space file system, application, memory, plurality of cores and processor configured to perform  method of claim 1. These additional claim elements are generic computer component/method and doesn’t add any meaningful limitation to the abstract idea and can’t make the abstract idea patentable by integrating the abstract idea into practical application.

Thus, claims 1, 11 and 20 are directed to a judicial exception because claims 1, 11 and 20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B
Because claims 1, 8 and 15 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.

Regarding the non-transitory computer readable medium, computer processor, queue, user space file system, application, memory, and cores, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficiently well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. ¶ 0026. Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, Specification discloses “processor, memory, node” as generic computing component (See Spec. ¶0026), which as recited in the claim could be generic computer performing generic computing methods under broadest reasonable interpretation of the claim elements. 
Further the additional limitations of  “[i] obtaining, by a user space file system, CPU socket data” resembles the idea of insignificant extra solution activity of information gathering and do not add meaningful limitations to the abstract idea and may not be considered significantly more. As such, it has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 11 and 20 are not directed to significantly more than a patent ineligible concept. 

Dependent claims 2 and 12 recite order the plurality of thread handle based on one of latency or cache locality, which is a combination of observation, evaluation, judgment and opinion. Therefore, these limitations fall into the [m]ental process abstract idea.

Dependent claims 3-4 and 13-14 recite ordering the thread handles based on association with the respective cores, which is a combination of observation, evaluation, judgment and opinion. Therefore, these limitations fall into the [m]ental process abstract idea.

Dependent claims 5 and 15 recite locating the file data associated with the file identifier associated with the received file request and copying the file data, which is a combination of observation, evaluation, judgment and opinion. Therefore, these limitations fall into the [m]ental process abstract idea.

Dependent claims 6 and 16 recite mapping of application virtual address space  to the memory region, which is also a combination of observation, evaluation, judgment and opinion. Therefore, these limitations fall into the [m]ental process abstract idea.

Dependent claims 7 and 17 recite writing the file request to the memory region associated with the thread handle, which is also a combination of observation, evaluation, judgment and opinion. Therefore, these limitations fall into the [m]ental process abstract idea.

Dependent claims 8 and 18 do not add meaningful limitations to the abstract idea because these describe the association of the file request to the respective cores. Therefore, these limitations doesn’t make the claim patentable.

Dependent claims 9-10 and 19 recite association of the virtual address with the corresponding threads and updating the page table entry corresponding to the virtual address space, which also a combination of observation, evaluation, judgment and opinion. Therefore, these limitations fall into the [m]ental process abstract idea.

Therefore, Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2016/0378545 A1)  in view of Falco (US 2016/0077867 A1).

As per claim 1, Ho teaches the invention substantially as claimed including a method for generating a thread queue ([0269] software processing queues, constructed, instantiated), comprising: 
obtaining, by a user space file system, socket data ([0064] resource management services, SMP OS, user space [0065] provide resource management for execution of group of software applications, user space, groups of related application [0068] inbound data, metadata, request, events, particular software application, SMP OS [0069] running selected and optimized set of resource management services specific to application group in user-space [0008] dual-socket servers, socket counts); and 
based on the socket data ([0068] inbound data, metadata, request, events, particular software application, SMP OS [0008] dual-socket servers, socket counts): 
generating a plurality of thread handles for a plurality of cores ([0063] metadata, related, first software application/thread, cache, first core [0068] steering, particular applications, to the specific cores [0029] [0008] dual-socket servers, socket counts); 
ordering the plurality of thread handles, in the thread queue ([0070] application group specific queues [0027] sorting plurality of applications into one or more group of applications i.e. each application corresponds to a thread handle), for a first core of the plurality of cores ([0118] application groups 24, 26, execute on a single core such as cores 1 and 2 respectively [0134] [0289] software processing queues, store, sequence, incoming workloads, data, metadata [0008] dual-socket servers, socket counts); and 
saving the thread queue to a region of shared memory ([0287] software processing queues, applications threads of execution, threads, shared memory, multi-core processor [0273] software processing queues, application/process/ thread of execution specific, queue fig 7 cache 40 queues 82).  

Ho doesn’t specifically teach CPU socket data, based on CPU socket data: generating, ordering.

Falco, however, teaches CPU socket data ([0021] fig. 1 2-4 cpu cores per processor socket), based on the socket data ([0021] fig. 1 2-4 cpu cores per processor socket,): generating thread handles for plurality of cores ([0062] number of queues, fixed, based on fraction of number of CPU cores,  maximum number of concurrently inserting threads, relative to the CPU count fig. 4 worker threads 402a-40c), ordering the plurality of thread handles ([0049] queue, ordered data structure [0051] queue, maintain insertion order).
It would have been obvious to one of ordinary skills in the prior art before the effective filing date of the claimed invention to combine the teachings of Ho with the teachings of Falco of number of cpu cores per socket, number of threads as a fraction of number of cpu cores, queue being ordered data structure or maintain insertion order within a queue to improve efficiency and allow CPU socket data, generating thread handles for plurality of cores, ordering the plurality of thread handles to the method of Ho as in the instant invention.


As per claim 2, Ho teaches ordering the plurality of thread handles ([0027] sorting plurality of applications into one or more group of applications ) is based on one selected from the group consisting of: 
latency between the first core and other cores of the plurality of cores ( [0087] latency tuning with resource scheduling, different priorities, data transfers, to/from queues [0404] direct different set of I/O data, traffic, event, execution, different cores, latency, processor, reallocated set of I/O data traffic and events, execution, on different cores); and 
a cache locality between the first core and other cores of the plurality of cores ([0023] set of resource management services, each particular group, related, non-locality of caches [0106] cache locality, maintained, cache 28 for applications group 22, data transfer, under control of core 0 rather than caches of different cores). 

	Falco teaches remaining claim elements of ordering the plurality of thread handles ([0049] queue, ordered data structure [0051] queue, maintain insertion order).

 	
As per claim 3, Ho teaches wherein a first subset of the plurality of thread handles, associated with the first core, are ordered first in the thread queue ([0118] application groups 24, 26, execute on a single core such as cores 1 and 2 respectively [0134] [0289] software processing queues, store, sequence, incoming workloads, data, metadata [0134] metadata, application 85/group 90, particular processing core, core 96, exclusively processing core [0027] sorting plurality of applications into one or more group of applications).  
Falco teaches remaining claim elements of are ordered first in the thread queue ([0049] queue, ordered data structure [0051] queue, maintain insertion order).


As per claim 4, Ho teaches wherein a second subset of the plurality of thread handles, associated with a second core ([0118] application groups 24, 26, execute on a single core such as cores 1 and 2 respectively [0134] [0289] software processing queues, store, sequence, incoming workloads, data, metadata [0134] metadata, application 87/group 91, particular processing core, core 97, exclusively processing core), wherein the first core has a greater latency with respect to the second core as compared with the cores of the plurality of cores ([0087] latency tuning with resource scheduling, different priorities, data transfers, to/from queues [0404] direct different set of I/O data, traffic, event, execution, different cores, latency, processor, reallocated set of I/O data traffic and events, execution, on different cores ).  
Falco teaches remaining claim elements of second subset of the plurality of thread handles are ordered last in the thread queue thread queue ([0049] queue, ordered data structure [0051] queue, maintain insertion order).

Claim 11 recites a non-transitory computer readable medium comprising instructions which, when executed by a computer processor, enables the computer processor to perform a method for elements in claim 1. Therefore, it is rejected for the same rational.

Claim 12 recites the non-transitory computer readable medium for elements in claim 2. Therefore, it is rejected for the same rational.
Claim 13 recites the non-transitory computer readable medium for elements in claim 3. Therefore, it is rejected for the same rational.
Claim 14 recites the non-transitory computer readable medium for elements in claim 4. Therefore, it is rejected for the same rational.

Claim 20 recites a  node, comprising: user space file system; an application; memory; a plurality of cores; and a processor, wherein the processor is configured to perform a method for elements of claim 1. Therefore, it is rejected for the same rational.



Claims 5-10, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Falco and further in view of (Zhu et al. US 2017/0168952 A1, hereafter Zhu).

As per claim 5, Ho teaches the method further comprises: 
receiving, by the user space file system, a request ([0068] inbound request, processing, software applications [0289] queues, store, incoming workloads [0027] user space, intercepting, software/system calls);
locating file data associated in persistent storage ([0027] processing software/system calls, load, applications [0064] resource management services, SMP OS, user space [0065] provide resource management for execution of group of software applications, user space, groups of related application ); and 
copying the file data from the persistent storage to a memory region based on a user space file system virtual address space ([0183] data, moving, between, multi-core processor, main memory [0206] data, served, directly, user-space [0060] address space of the virtual memory [0064] resource management services, SMP OS, user space [0065] provide resource management for execution of group of software applications, user space, groups of related application).  
Ho and Falco don’t specifically teach file request comprising a file identifier, locating file data associated with the file identifier.
Zhu, however, teaches file request comprising a file identifier ([0007] file access request includes a file identifier), locating file data associated with the file identifier ([0008] accessing, physical address space, mapping, virtual address space, stores, file system [0009] obtaining, index node, target file, file identifier  [0139] Access the target file according to the second physical address space; fig. 2 S210 S250).
It would have been obvious to one of ordinary skills in the prior art before the effective filing date of the claimed invention to combine the teachings of Ho and Falco with the teachings of Zhu of file access request comprising a file identifier and accessing the target file according to physical address space mapped to the virtual address space to improve efficiency and allow file request comprising a file identifier, locating file data associated with the file identifier to the method of Ho and Falco as in the instant invention. 


As per claim 6, Ho teaches wherein the request was generated by an application, wherein the application comprises an application virtual address space mapped to the memory region ([0063] requests, related to software application [0060] subset of user space, main memory, store, applications, subset of main memory, address spaces of virtual memory of the SMP OS).  
Zhu teaches remaining claim elements of the file request (([0007] file access request includes a file identifier).

As per claim 7, Ho teaches wherein the request to a second memory region associated with a first thread handle ([0063] requests, related to software application [0060] subset of user space, main memory, store, applications, subset of main memory, address spaces of virtual memory of the SMP OS [0070] application group specific queues [0027] sorting plurality of applications into one or more group of applications).  
Falco teaches remaining claim elements of request was written to the thread queue ([0005] concurrent queue, for holding , batches of nodes from multiple producers).
Zhu teaches remaining claim elements of the file request (([0007] file access request includes a file identifier).

As per claim 8, Ho teaches wherein the request is associated with the first core ([0063] request, directed, cache, associated with a core). 
Zhu teaches remaining claim elements of the file request (([0007] file access request includes a file identifier).
As per claim 9, Ho teaches wherein the user space file system virtual address space is uniquely associated with the first thread ([0060] subset of the user space portion of main memory,  store group of applications, first and second subset of main memory may be OS level abstractions including two address spaces of virtual memory), and data comprises a table entry, uniquely associated with the user space file system virtual address space, to include the memory region ([0032] collection of data objects, row of a database table, datum associated with unique key, each partition may hold one datum or many [0033] node, hash map, maps keys to the partitions, map, synchronized, updated across all nodes of the cluster  [0021] data storage and management capabilities).  
Zhu teaches remaining claim elements of and wherein copying of the file data comprises updating a page table entry of an MMU, uniquely associated with the user space file system virtual address space ([0135] mapping relationship between virtual space and physical space, MMU, orients, page table according to the virtual address space, page table entry, physical address, implement access [0173] file access, translation between a virtual address and a physical address, target file, MMU )

As per claim 10, Ho teaches the copying of the data is processed by a second core, wherein the thread queue does not comprise any thread handles associated with the first core, wherein the first thread handle in the thread queue is associated with the second core ([0023] software applications in different groups may be executed in parallel on different cores of a multi-core processor [0016] redirecting the first set of software calls and system calls to a second set of resource management services, in user-space, selected for use during execution of software applications in the first group).  

Zhu teaches remaining claim elements of the file data ([0007] file access request includes a file identifier).

Claim 15 recites the non-transitory computer readable medium for elements in claim 5. Therefore, it is rejected for the same rational.
Claim 16 recites the non-transitory computer readable medium for elements in claim 6. Therefore, it is rejected for the same rational.
Claim 17 recites the non-transitory computer readable medium for elements in claim 7. Therefore, it is rejected for the same rational.
Claim 18 recites the non-transitory computer readable medium for elements in claim 8. Therefore, it is rejected for the same rational.
Claim 19 recites the non-transitory computer readable medium for elements in claim 9. Therefore, it is rejected for the same rational.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Armangau; Philippe (US-8180973-B1) teaches Servicing Interrupts And Scheduling Code Thread Execution In A Multi-CPU Network File Server
Li; Bojie (US-20210377345-A1) teaches Establishment Of Socket Connection In User Space 
Li; Bojie (US-20210397492 A1) teaches Establishment Of Queue Between Threads In User Space
Mattina; Matthew (US-10606750-B1) teaches  Computing In Parallel Processing Environments

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195